Citation Nr: 1737772	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.

2.  Entitlement to a certificate of eligibility for financial assistance in acquiring a specially adapted housing (SAH) grant or a special housing adaptation (SHA) grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & R.B.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to January 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A notice of disagreement was received in April 2009; a statement of the case was issued in June 2010, and a VA Form 9 was received in June 2010.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In March 2016, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.

The Board notes that in an August 2017 statement, the Veteran's representative stated that the Board should also consider the Veteran's June 2017 claim for entitlement to a TDIU, as it is intertwined with his pending SMC appeal.  The Board notes that a substantive appeal for the issue of entitlement to a TDIU has not been completed, and therefore, is not before the Board at this time.  Furthermore, given the beneficial outcome of the decision below, the Veteran is not prejudiced by the adjudication of the SMC issue.



	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that he is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.

2.  The Veteran has a permanent and total service-connected disability that effectively results in the permanent loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (o) (2016).

2.  The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2007 and April 2008 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The duty to assist has also been satisfied.  The RO obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA examinations.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the March 2016 remand, the Board requested that any additional treatment records be associated with the claims file, and the Veteran was to be afforded a VA examination for his aid and attendance claim.  Additional records were obtained and the Veteran was afforded a VA examination in May 2016.  Accordingly, there has been substantial compliance with the prior Board remand and the Veteran's claims may be adjudicated herein.
 
The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to SMC Based on the Need for Regular Aid and Attendance or Housebound Status 

The Veteran contends that he is entitled to special monthly compensation (SMC) based on the need for aid & attendance/housebound status.  He essentially contends that his service-connected disabilities require him to seek the aid and attendance of another person on a daily basis.  He alternatively contends essentially that his service-connected disabilities render him permanently housebound.

Applicable Laws

SMC may be granted to a Veteran on the basis of the need for regular aid and attendance from another person or of being housebound.  In other words, a Veteran may receive SMC for either needing the regular aid and attendance of another person or for being housebound but not for both simultaneously.  SMC by reason of the need for regular aid and attendance of another person is a greater monthly benefit than SMC by reason of being housebound.  38 U.S.C.A. §§ 1114 (l), (s). 

SMC by reason of the need for regular aid and attendance of another person is payable if a Veteran, as the result of service-connected disability, either: (1) has suffered the anatomical loss or loss of use of both feet, (2) has suffered the anatomical loss or loss of use of one hand and one foot, (3) is blind in both eyes, (4) is permanently bedridden, or (5) is with such significant disabilities/so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  Determinations should be on the basis of a Veteran being permanently bedridden rather than needing regular aid and attendance to avoid reduction during hospitalization where aid and attendance is provided in kind.  38 C.F.R. § 3.350 (b)(4). 

Bedridden means that the Veteran is actually required to remain in bed. 38 C.F.R. § 3.352 (a).  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

In determining the need for regular aid and attendance of another person, several factors are for consideration.  Id.  These include: (1) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable, (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the Veteran's particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness, (4) the inability of the Veteran to attend to the wants of nature, (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, and (6) the Veteran being bedridden.  Id.  

Granting SMC by reason of the need for regular need for aid and attendance of another person requires that at least one of the above disabling factors be met.  Turco v. Brown, 9 Vet. App. 222 (1996).  Regarding being bedridden, however, a favorable determination will not be based solely upon an opinion that the Veteran's condition is such as would require him to be in bed.  38 C.F.R. § 3.352 (a).  Such a determination instead must be based on the actual requirement of personal assistance from others.  Id.  

Facts & Analysis

Here, the Board finds that the Veteran meets the criteria for SMC for aid and attendance of another.  The relevant facts include that the Veteran is service connected for the following disabilities: eczema rated as 60 percent disabling, posttraumatic stress disorder rated as 50 percent disabling, bilateral hallux valgus with history of pes planus and bilateral plantar fasciitis rated 50 percent disabling, radiculopathy of the right upper extremity rated 40 percent disabling, radiculopathy of the left upper extremity rated 30 percent disabling, duodenal ulcer with surgical scar rated 20 percent disabling, degenerative arthritis of the right talonavicular joint rated 20 percent disabling, degenerative arthritis of the left talonavicular joint rated 20 percent disabling, degenerative arthritis with degenerative disc disease of the cervical spine rated 20 percent disabling, degenerative joint disease of the lumbar spine rated 20 percent disabling, status post right wrist distal radius fracture with arthritis rated 10 percent disabling, left wrist condition rated 10 percent disabling, left knee degenerative arthritis rated 10 percent disabling, and right knee degenerative arthritis rated 10 percent disabling.  He has a combined rated of 100 percent since March 30, 2006.  

At an April 2009 VA examination, the examiner noted that while the Veteran was able to feed himself, he needed assistance with bathing and tending to other hygiene needs.  According to the examiner, the Veteran could not stand fully erect, required assistance with right shoulder use and range of motion, and was wheelchair bound.  The examiner noted that assistance devices were required for a distance of less than one block.  The examiner indicated that the Veteran's severe osteoarthritis in his knee and degenerative joint disease of the spine limited his ability to stand for prolonged periods of time.  It was noted that the Veteran was able to leave his house for a few days a week for water therapy, as long as he was transported in a wheelchair.  

At the June 2012 VA examination, the VA examiner noted that the Veteran was able to feed himself and prepare his own meals; however, he required assistance with certain activities including bathing, and tending to other hygiene needs.  The Veteran ambulated with the help of two canes and a motor scooter.  The examiner noted no restrictions of the upper extremities, however, it was noted that his lower extremities were non-weight bearing.  As for any pathology affecting the Veteran's ability to perform self-care, ambulate, or travel beyond the premises of the home due to his disabilities, the examiner wrote that the Veteran had poor balance.  According to the examiner, the Veteran was able to leave the home on an as needed basis.  When asked whether any assistive devices were required, the examiner marked yes and indicated that the Veteran required assistance when traveling any distance greater than one block.

At a June 2014 VA examination in connection with this claim, the examiner noted that the Veteran was not permanently bedridden, and could travel beyond his current domicile.  The Veteran used a specially equipped van to travel to his examination, and was accompanied by one of his family members.  When asked about his typical daily activities, the Veteran stated that he rarely goes outside, he watches television most of the day, and he tries to perform stretching exercises in his upper and lower extremities every day.  It was noted that the Veteran required assistance when putting on and taking off his bilateral knee brace, and when putting on and taking off his back brace.  It was further noted that the Veteran wore special boots, and needed help when putting them on and taking them off.  When asked whether there were any other body parts or system impairments that affect the Veteran's ability to protect himself from the daily environment, the examiner indicated that the Veteran's right shoulder ability prevents him from pushing, pulling or lifting, and his bilateral knee disability occasionally gives out and cause him to fall.  According to the examiner, the Veteran is unable to dress/ undress himself, bathe, groom or perform his own toileting.  In addition, the examiner noted that the Veteran needs to be transported around in his wheelchair, and he does not go out by himself, as he is usually accompanied by a family member.  The examiner determined that the Veteran's functional impairments were permanent, and noted that the Veteran's spine did exhibit limitation of motion, as he had difficulty bending forward to pick up objects.  According to the examiner, the Veteran's functional capacity of the upper extremities was abnormal, and while he had normal strength in his upper extremities, he exhibited mild or moderate impairment in the right upper extremity.  The examiner determined that the Veteran had some difficulty self-feeding, and marked difficulty dressing/undressing himself, bathing, grooming performing his toileting abilities.  According to the examiner, the Veteran's functional capacity in his lower extremities was also abnormal.  Specifically, the Veteran exhibited limitation of joint motion, muscle weakness, and lack of coordination in both lower extremities.  The examiner also described the Veteran's weight bearing and propulsion as abnormal, and attributed the abnormal propulsion to his degenerative joint disease.  

At a July 2014 VA examination, the examiner wrote that the Veteran "reported in motorized chair with bilateral full leg ankle back arthrosis in place [that] he paid a trained attendant to apply that AM."  According to the examiner, the Veteran could stand but he is unsteady with a cane crutch support, and his weight imbalance made an attempt to examine him impossible without risk.  The examiner determined that this examination could only be performed in a "therapy" environment with adequate staff and equipment to accomplish the goal in a safe and valuable manner.  The Veteran's claims file was referred to another examiner for a clarifying opinion in August 2014.  The examiner was asked whether it was at least as likely as not that the limitations described in the June 2014 and July 2014 VA examinations were due solely to the Veteran's service-connected hallux valgus, degenerative changes in the right and left talonavicular, degenerative joint disease of the lumbar spine, and right knee meniscal injury with medial degenerative joint disease.  In response to this question, the examiner wrote "due to the conditions stated in the previous template dated [July 2014], the individual was not and could not be examined therefore any medical opinion regarding causes for such conditions would be purely speculative and without substantive foundation...."

The Veteran was afforded a VA examination in March 2015, at which time it was noted that he was in bed 24 hours a day.  He was noted to be able to feed himself, but was unable to prepare his own meals and needed assistance with bathing and tending to other hygiene needs.  The examiner stated that the Veteran had no restrictions of the upper extremities, but his lower extremities were restricted by pain during ambulation due to pain and stiffness of his knees and feet.  His spine, trunk and neck were also restricted by pain.  The examiner noted that the Veteran could leave the premises as needed, if accompanied by another adult.  

The Veteran was afforded a VA examination in May 2016, at which time it was noted that he was not permanently bedridden, although he could travel by a specially equipped van.  The Veteran reported that he waits for a caregiver to come in to cook, shave, shower and dress himself.  He also reported that he uses adult diapers because he cannot get to the bathroom in time.  The examiner reported that the Veteran was unable to protect himself from daily environment, as he is a fall risk due to multiple orthopedic issues.  The examiner noted that the Veteran was unable to perform dressing and undressing, bathing, grooming or toileting.  He was noted to have mild to moderate impairment of the right upper extremity, and muscle weakness of the lower extremities.  

Given the above, the Board finds that entitlement to SMC by reason of the need for regular aid and attendance from another person is warranted.  The evidence of record demonstrates that the Veteran needs assistance with activities of daily living including feeding, dressing, toileting, grooming, ambulation and maintaining hygiene due to his service-connected disabilities.  He is also unable to protect himself from hazards or dangers incident to his daily environment as he is a fall risk.  Furthermore, he needs assistance putting on his orthopedic appliances, which by reason of the Veteran's particular disability cannot be done without aid.  Thus, he meets the prerequisite for aid and attendance from another.  See generally Turco v. Brown, 9 Vet. App. 222 (1996). 

As implied from above, it is not required that all of the disabling factors be found to exist before a favorable determination is made for regular need for aid and attendance of another person.  38 C.F.R. § 3.352 (a).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  Id.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.  

In sum, the medical evidence of record supports the Veteran's statements that his service-connected disabilities render him unable to perform daily activities of living without the assistance of another.  Accordingly, the claim for SMC for aid and attendance from another is granted; this is a greater benefit than SMC at the housebound rate and therefore, further inquiry as to the Veteran's assertions that he is housebound is not required.

III.  Entitlement to a Certificate of Eligibility for Financial Assistance in Acquiring a Specially Adapted Housing (SAH) Grant or a Special Housing Adaptation (SHA) Grant

The Veteran seeks entitlement to a certificate of eligibility for financial assistance in acquiring a specially adapted housing grant or a special housing adaptation grant.

Applicable Laws

During the course of this appeal, VA regulations for specially adapted housing were revised, effective October 25, 2010.  See 75 Fed. Reg. 57861-62 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

Prior to October 25, 2010, specially adapted housing may be awarded to a Veteran who is receiving compensation for permanent and total service-connected disability (i.e., a 100 percent rating or a rating based on a total disability rating based on individual unemployability (TDIU)) due to (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b).  

Effective October 25, 2010, VA amended its regulations regarding eligibility for specially adapted housing.  Specially adapted housing is available to a Veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (b).  

Finally, 38 C.F.R. § 3.809 was again amended, effective December 3, 2013, to include entitlement to specially adapted housing where a Veteran is entitled to compensation for permanent and total disability due to service connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  78 Fed. Reg. 72573 (Dec. 3, 2013). 

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

All applicable versions of the revised regulations require that the Veteran have a permanent and total disability to be considered for specially adapted housing and/or a special home adaptation grant.

Alternatively, a special home adaptation grant is available to a Veteran with the requisite service who does not qualify for specially adapted housing under the criteria cited above, but is entitled to compensation for permanent and total disability which: 1) is due to blindness in both eyes with 5/200 or less visual acuity or 2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101 (b) (West 2014); 38 C.F.R. § 3.809a (2016).

Facts & Analysis

As noted previously, the Veteran is currently service connected for the following disabilities: eczema rated as 60 percent disabling, posttraumatic stress disorder rated as 50 percent disabling, bilateral hallux valgus with history of pes planus and bilateral plantar fasciitis rated 50 percent disabling, radiculopathy of the right upper extremity rated 40 percent disabling, radiculopathy of the left upper extremity rated 30 percent disabling, duodenal ulcer with surgical scar rated 20 percent disabling, degenerative arthritis of the right talonavicular joint rated 20 percent disabling, degenerative arthritis of the left talonavicular joint rated 20 percent disabling, degenerative arthritis with degenerative disc disease of the cervical spine rated 20 percent disabling, degenerative joint disease of the lumbar spine rated 20 percent disabling, status post right wrist distal radius fracture with arthritis rated 10 percent disabling, left wrist condition rated 10 percent disabling, left knee degenerative arthritis rated 10 percent disabling, and right knee degenerative arthritis rated 10 percent disabling.  Overall, the Veteran is rated 100 percent disabled.  See 38 C.F.R. §§ 4.25, 4.26 (2016).

The Board notes that the Veteran has already established eligibility to benefits under 38 U.S.C.A., Chapter 35, which are based on a finding that the Veteran has total impairment based on the combined 100 percent rating for all his service-connected disabilities, and a finding that such total impairment (due to all of his service-connected disabilities) will continue throughout his lifetime, i.e., permanent in nature (38 CFR 3.340(b)); thereby satisfying the criteria for permanency of the total disability rating due to all of his service connected disabilities from March 30, 2006.  Hence, a permanent and total evaluation was granted effective March 30, 2006, in a October 2006 rating decision based on an award of a TDIU rating, and has since remained in effect based on the combined 100 percent rating established in a March 2013 rating decision.  Therefore, the Board finds that the Veteran has a permanent and total service-connected disability.

Additionally, after a review of all of the evidence, the Board finds that the evidence shows that the Veteran has lost the use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  As set out above, the regulations do not require the actual loss of use of both legs in order to obtain a certificate of eligibility for specially adapted housing; they essentially require that braces, crutches, canes, or a wheelchair, are necessary.  

Here, in an April 2009 VA examination, the Veteran was noted to be wheelchair bound.  At a June 2012 VA examination, the VA examiner noted that the Veteran ambulated with the help of two canes and a motor scooter, and that his lower extremities were unable to bear weight.  At a June 2014 VA examination, the examiner noted that the Veteran needs to be transported around in his wheelchair.  The examiner determined that the Veteran's functional impairments were permanent, and specifically, the Veteran exhibited limitation of joint motion, muscle weakness, and lack of coordination in both lower extremities.  

At a July 2014 VA examination, the examiner wrote that the Veteran reported in motorized chair.  According to the examiner, the Veteran could stand, but he was unsteady even with a cane crutch support, and his weight imbalance made an attempt to examine him impossible without risk.  In a December 2016 VA examination, the Veteran reported he was unable to walk without using two canes or a walker.  The examiner, during examination, also specifically stated that the Veteran was unable to walk without a cane.

The Board finds it significant that multiple VA physicians noted that the Veteran is wheelchair bound or is unable to walk without using a cane.  Thus, the regulatory definition of "preclude locomotion" has been met in this case in that the Veteran has a longstanding need "for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible."  See 38 C.F.R. § 3.809 (d).  As such, the Board finds that the Veteran meets the criteria for entitlement to a certificate of eligibility for financial assistance for a specially adapted housing grant.

As noted above, where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special housing adaptation grant.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809A.  In this case, however, the Veteran has been granted a certificate of eligibility for specially adaptive housing, which is a greater benefit.  Therefore, any claim for a special housing adaptation grant under 38 U.S.C.A. § 2101 (b) is rendered moot, as this benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101 (a).
	

ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted, subject to the laws and regulation governing the award of monetary benefits.

Entitlement to a certificate of eligibility for financial assistance for a specially adapted housing grant is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


